Fourth Court of Appeals
                               San Antonio, Texas
                                      July 16, 2018

                                  No. 04-18-00029-CV

                            AUTOBUSES ZAVALA PLUS,
                                   Appellant

                                            v.

                               Maria Torres MARTINEZ,
                                       Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CI02517
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
    The appellant’s second agreed motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 13, 2018.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of July, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court